Citation Nr: 1221804	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-11 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back condition.

2.  Entitlement to service connection for a back condition, to include a muscular condition. 

3.  Entitlement to service connection for diabetes mellitus, type II as a result of herbicide exposure.

4.  Entitlement to service connection for interstitial fibrosis (asbestosis) as a result of asbestos exposure.  

5.  Entitlement to service connection for a corn on the right little toe. 

6.  Entitlement to service connection for a left shoulder condition, to include arthritic change. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 and June 2010 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a hearing at the RO before the undersigned in March 2012, and before a decision review officer in August 2008.  Transcripts of the proceedings are of record.

The Veteran's claim of entitlement to service connection for sinusitis was granted by the RO in a November 2011 rating decision.  That issue is no longer before the Board, as the Veteran has been granted the full benefit sought.  

The issue of entitlement to service connection for a back condition, to include a muscular condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1983 rating decision, the RO reopened and denied a claim of entitlement to service connection for a back disability.  That decision is now final.

2.  The evidence associated with the claims file subsequent to the September 1983 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.   

3.  The Veteran served in Gulfport, Mississippi, in 1969 during the Vietnam Era and the evidence of record establishes that he was exposed to Agent Orange during such service.  

4.  The Veteran has a current diagnosis of diabetes mellitus, type II.

5.  The Veteran has a current diagnosis of asbestosis.  

6.  The Veteran was exposed to asbestos during service and the competent medical evidence of record establishes that such exposure during service caused his interstitial fibrosis (asbestosis) condition.  

7.  The competent medical evidence of record does not show a current diagnosis of a corn on the right little toe disability.

8.  The competent medical evidence of record does not show a current diagnosis of a left shoulder disability.




CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a back condition have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

2.  The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

3.  The criteria for service connection for interstitial fibrosis (asbestosis) have been met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

4.  The criteria for service connection for a corn on the right little toe condition have not been met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  The criteria for service connection for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Regarding the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back condition, and the claims of entitlement to service connection for diabetes mellitus, type II as a result of herbicide exposure and interstitial fibrosis as a result of asbestos exposure, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Regarding the claims of entitlement to service connection for a corn on the right little toe and a left shoulder condition, the RO provided the Veteran compliant pre-adjudication notice by letter dated in April 2007.  

All necessary assistance has been provided to the Veteran.  VA has obtained service treatment records, obtained VA outpatient and private treatment records, provided the Veteran an opportunity to testify before the Board and a decision review officer, and assisted the Veteran in obtaining evidence.  While the Veteran's VA outpatient treatment records were not available from Keesler Air Force Base Medical Center and New Orleans VA Medical Center, as neither center had any medical records pertaining to the Veteran on file, the RO fulfilled its duty to assist, as several attempts were made to obtain such records, the negative responses are documented within the claims file, and the Veteran was informed of this fact.  See 38 C.F.R. § 3.159 and March 2009 and July 2009 notice letters sent from the RO to the Veteran.      

The Veteran has not been given a VA examination in connection with his claims for service connection for a and corn on the right little toe and a left shoulder condition.  In disability compensation claims, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence is on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence does not show that the Veteran currently has a corn on his right little toe or a left shoulder condition and the threshold for entitlement to an examination is not met for the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4); McLendon.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 
    
New and Material Evidence to Reopen Claim

The Veteran is claiming service connection for a back disability.  Service connection for a back disability was first denied by the RO in an October 1976 rating decision.  In June 1978, the Veteran submitted a claim to reopen; however, in an August 1978 rating decision, the RO declined to reopen the claim and confirmed the denial.  In August 1983, the Veteran submitted a claim to reopen, and in the September 1983 rating decision, the RO reopened the claim and denied it, noting that the Veteran's back condition was not related to his service.  This rating decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2011).

The Veteran's subsequent request to reopen his claim was denied by the RO in a September 2007 rating decision.  Notwithstanding the RO's actions, the Board must make its own determination on this matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  "New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.

The requirement that new and material evidence raise a reasonable possibility of substantiating the claim is a very low threshold and should be read as enabling reopening, rather than precluding it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran testified before the decision review officer that he continued to experience back pain since his in-service documented treatment.  See August 2008 hearing transcript.  He stated that he sought treatment for back pain at VA Biloxi Medical Center in late 1970.  Id.  He further asserted that he sought treatment from several private chiropractors in approximately 1974 and 1975.  Id.  These lay statements demonstrate that the Veteran was experiencing back pain since service, as well as show that he sought treatment for such pain within one year post-discharge from service, distinct from the evidence considered in the earlier rating decision, whereas the RO only considered the documented objective evidence of record which was not within a year of separation from service.  

Significantly, the Board notes that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The aforementioned statements suggest continuity of symptomatology between the current diagnosis and the in-service treatment, which were not of record at the time of the September 1983 rating decision and address an unestablished fact.  The evidence received since the September 1983 rating decision is new and material and reopening the claim is warranted.  

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Diabetes Mellitus Type II

The Veteran contends that he is entitled to service connection for his diabetes mellitus type II condition, as it is the result of exposure to Agent Orange while serving as a seaman in Gulfport, Mississippi.  Specifically, he testified that he arrived in Gulfport in August 1969 and performed general cleaning and repairs on the base, to include clean up of leaking Agent Orange drums subsequent to Hurricane Camille.  See March 2012 hearing transcript.  He further asserted that he was involved in the clean up of the drums for approximately one month.  Id.  

If the veteran was exposed to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

The diseases for which service connection may be presumed due to an association with exposure to herbicide agents include Type II diabetes.  38 C.F.R. § 3.309(e).  

The Veteran's March 2009 through April 2009 VA outpatient treatment records demonstrate current diagnoses of diabetes mellitus, type II an enumerated disease associated with exposure to herbicides.  Id.

The Veteran claims he was exposed to Agent Orange while serving in Gulfport, Mississippi, where he participated in cleanup of Agent Orange following Hurricane Camille.  The Department of Defense (DoD) official list of herbicide storage and test sites outside of the Republic of Vietnam includes Gulfport, Mississippi, from 1968 through 1970, as a storage location for Agent Orange.  The Veteran's service personnel records demonstrate that he was stationed in Gulfport, Mississippi from August 1969 through November 1969.  Hurricane Camille struck Gulfport in August 1969.  The Veteran's Form DD 214 shows that he served as a deck seaman.  

There is no evidence to refute the Veteran's assertions, and direct exposure to Agent Orange is established.  

Accordingly, the Board finds that service connection for diabetes mellitus type II is warranted.  

Interstitial Fibrosis (asbestosis)

The Veteran contends that he is entitled to service connection for his interstitial fibrosis condition, as a result of exposure to asbestos while serving as a boatswain's mate (working as a deck hand) on the USS Julius A. Furer, DEG-6, and the USS Alamogordo, ARM-2.  See March 2012 hearing transcript.  Specifically, the Veteran testified that he slept below deck, and that steam lines which were wrapped in asbestos were located directly above his head over his bunk.  Id.  

In a July 1993 private evaluation, upon examination and after review of the Veteran's chest X-ray, Dr. R.H. diagnosed bilateral interstitial fibrosis consistent with asbestosis.  Dr. R.H. noted the Veteran's occupational exposure to various asbestos containing products, to include from 1968 through 1970, while serving on US Navy ships.  On the basis of the Veteran's history of occupational exposure to asbestos and the reading of his chest x-ray, Dr. R.H. opined that within a reasonable degree of medical certainty the Veteran had asbestosis.    

There is no statute that specifically addresses asbestos and service connection for asbestos-related diseases, nor has the Secretary of Veterans Affairs (Secretary) promulgated any specific regulations.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000). 

The aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos." 

VA must analyze the Veteran's claim of entitlement to service connection for      interstitial fibrosis (asbestosis) under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527  (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a. 

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others. The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f. 

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h. 

The Veteran's testimony in March 2012 pertaining to his exposure to asbestos, due to sleeping below deck directly under steam lines which were wrapped in asbestos during service, is credible.  Moreover, the Veteran's service is consistent with his testimony, as his Form DD 214 demonstrates that his MOS was a deck seaman, and his service personnel records show that he served aboard both the USS Julius A. Furer and the USS Alamogordo.

The RO denied the claim based on the fact that the Veteran was also exposed to asbestos post-service.  Such a basis is not consistent with current case law.  Nor does current medical knowledge support an ability to differentiate which of several exposures, in fact, triggers the onset of asbestosis.  In brief, VA has not demonstrated by a preponderance of the evidence that the claim must be denied.
Accordingly, service connection is warranted.  

Left Shoulder and Corn on Right Little Toe

The Veteran contends that his left shoulder and corn on his right little toe conditions had their onset during his active service.  

The Veteran's March 1968 induction physical examination report was negative for complaints, treatment, or diagnoses of a left shoulder or right little toe conditions.  Service treatment records include a December 1969 record which notes the Veteran had a small painful corn formation on his small right toe of his right foot.  A July 1970 record demonstrates the Veteran sought treatment for a sore little right toe after he ripped off a corn.  The November 1970 separation physical examination report was negative for complaints, treatment, or diagnoses of a left shoulder or right little toe conditions.  The Report of Medical History was not contained within the claims file.  

Post-service evidence includes an August 1999 VA outpatient treatment record which notes pain in the joint involving an unspecified upper arm.  A July 2001 VA outpatient treatment record notes an impression of muscle pain; the Veteran was instructed to apply warm packs to his left shoulder.  There are no post-service treatment records pertaining to the claimed corn on the right little toe condition.

During the August 2008 hearing before the decision review officer the Veteran testified that the corn was gone.  See August 2008 hearing transcript.  He further asserted that he did not have any current problems associated with it; however, he had previously experienced problems, but did not consult a physician and treated himself.  Id.  

Regarding the left shoulder condition, the Veteran explained that he could not remember what happened to his shoulder, but recalled being treated for such condition during service.  Id.  He further stated that he did not have a current diagnosis of left shoulder condition and that he was not currently being treated for a left shoulder condition.  Id.  He asserted that he was, however, treated for a left shoulder condition in the 1970's or 1980's approximately two times.  Id.    

Regarding the claimed corn on the right little toe, there is no evidence of record documenting any post-service treatment for such.  The Veteran did not identify any post-service treatment providers on his initial claim and did not respond to the notice letter asking for any additional information.  Upon separation from service, there was no diagnosis noted.  The Veteran has not alleged that he has continued to experience pain from his corn on his right little toe since service.  

There is, in fact,  no evidence of record of a corn on the right little toe disability at any time during the appeal period.  Service connection cannot be granted absent a current disability.   See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability). 

Regarding the claimed left shoulder condition, post-service VA outpatient treatment records show treatment for left shoulder muscle pain.  

Te Veteran is competent to report his left shoulder pain since service.  Jandreau, 492 F.3d 1371 (Fed. Cir. 2007).  He has alleged that he has continued to experience pain from his left shoulder in-service treatment; however, there are no service treatment records that document such treatment, and at separation from service, no pertinent defects or diagnoses were noted for his left shoulder.   

While the Board does not dispute the Veteran's report of left shoulder pain, pain alone is not a disability for VA purposes.  There is no evidence of a left shoulder disability at any time during the appeal.  Absent a competent diagnosis of an underlying left shoulder disorder, service connection is not warranted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a left shoulder condition and a corn on the right little toe ; there is no doubt to be resolved; and service connection is not warranted.    


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened; the appeal is granted to this extent only.

Entitlement to service connection for diabetes mellitus type II as a result of herbicide exposure is granted.   

Entitlement to service connection for interstitial fibrosis as a result of asbestos exposure is granted.   

Entitlement to service connection for a corn on the right little toe is denied.   

Entitlement to service connection for a left shoulder condition, to include arthritic change is denied. 




 REMAND

The Veteran contends that he has experienced low back pain since July 1970, when he initially sought treatment during service.  He contends that he sought treatment at VA Biloxi Medical Center in late 1970, within a year of separation from service.  See August 2008 hearing transcript.  He further contends that he was treated by several private chiropractors in 1974 and 1975.  Id.  

The Veteran's March 1968 induction physical examination report was negative for complaints, treatment, or a diagnosis of a back condition.  Service treatment records dated in July 1970 show the Veteran sought treatment for back pain on three separate occasions subsequent to lifting sand; the initial impression was a strained muscle and on the third day of treatment, the assessment was paraspinal tenderness and spasm.  An August 1970 record notes a previous history of a low back strain due to lifting a 100 pound bag of sand; the impression was mild lumbar spine pain.  The November 1970 separation physical examination report did not note a diagnosis of a back condition; however, there was no indication that a clinical examination of the Veteran's spine was actually performed, as the examiner failed to indicate whether the spine was normal or abnormal, as evidenced by the lack of check mark in either box on the document.  The accompanying Report of Medical History was not contained within the claims file.  

Post-service treatment records include an August 1976 VA outpatient treatment record which notes complaints of low back pain since service.  A September 1976 VA orthopedic consultation also notes the Veteran's complaints of back pain since service; however, the examiner concluded that there was no indication of a current back problem or an old injury.  A May 1978 VA orthopedic consultation notes the Veteran reported pain since service; the examiner indicated that he could not exclude the possibility of a ruptured intervertebral disc, but concluded that he was more inclined to think that the hypersensitive trigger points in the Veteran's muscles were possibly responsible for his symptoms.  VA outpatient treatment records dated in June 1978 show the Veteran underwent physical therapy for his reported back pain.  VA outpatient treatment records dated in January 1982 through April 1983 demonstrate the Veteran sought treatment for chronic low back pain, which the Veteran reported he experienced since service.  A January 1983 record notes hypersensitivity in the Veteran's paraspinal muscle areas, lumbar spine, and right gluteal area; the physician stated that the findings were consistent with a non-specific fibromyositis.  VA outpatient treatment records dated from November 1998 through March 2005 note complaints of back pain.    

A July 2005 VA report of a computed tomography (CT) scan notes an impression of mild foraminal stenosis at L4 through S1 due to broad based disc bulging, spondylosis, and mild facet hypertrophy.  At the time, the Veteran reported that he experienced chronic low back pain, and the examiner indicated that such pain was not well controlled with medication.  Subsequent VA outpatient treatment records dated from December 2005 through December 2009 note complaints of back pain and diagnoses of spinal stenosis.  A March 2010 private treatment record notes an impression that the Veteran was suffering from chronic low back pain that was mechanical and diskogenic in nature.  A June 2010 private record includes an assessment of sciatica, lumbago, and displacement of lumbar intervertebral disc without myelopathy.      

The Veteran was afforded a VA examination in December 2009.  The Veteran reported an onset of low back pain in 1970 as a result of a lifting injury during service.  The diagnosis was degenerative disc disease.  The examiner stated that 
degenerative disc disease was the process of aging, and explained that without objective evidence of continuity and chronicity of care, it was less likely than not that the current back condition was a continuation or due to the low back pain that was noted during the Veteran's service.   

The December 2009 VA examination is inadequate, as the examiner failed to consider the Veteran's reported history of continuous low back pain since the in-service treatment.  Although the Veteran's post-service treatment records until 1976 are silent for low back complaints and treatment, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Jandreau, 492 F.3d 1371 (Fed. Cir. 2007).  Accordingly, a new medical examination and opinion are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
Finally, during the August 2008 hearing before the decision review officer, the Veteran testified that he was treated by several private chiropractors for back pain in 1974 and 1975, to include Dr. Goulet.  To fulfill the duty to assist, VA must contact the Veteran and request the appropriate contact information for his private medical providers, and thereafter request the medical records from the physicians identified by the Veteran.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in order to obtain the names and addresses of all private medical care providers whom have treated him for complaints related to his back since separation from service, to include Dr. Goulet.  VA must then obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be notified of this fact.

2.  Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any lumbar spine disability, to include any condition that is muscular in nature.  The claims folder must be made available to the examiner for review prior to the examination.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner must be accomplished.  

The examiner must answer the following questions:

(a) Does the Veteran currently have a lumbar spine disability, to include a muscular condition? 

(b) If the answer is yes, is it at least as likely as not that any currently diagnosed disability had its onset in service?  

The examiner must consider the Veteran's reported history of continuous low back pain since the July 1970 and August 1970 in-service treatment.  

The examiner must consider and comment on the Veteran's service treatment records and post-service VA outpatient treatment records that suggest the Veteran's back condition may be muscular is nature.  Specifically, the examiner must comment on the July 1970 service treatment record that notes an impression of paraspinal tenderness and spasm; the May 1978 VA outpatient orthopedic consultation that includes the examiner's comment that he could not exclude the possibility of a ruptured intervertebral disc, but he was more inclined to think that the hypersensitive trigger points in the Veteran's muscles may be responsible for his symptoms; and the January 1983 VA outpatient treatment record which notes hypersensitivity in the Veteran's paraspinal muscle areas, lumbar spine, and right gluteal area, with an impression of findings that were consistent with a non-specific fibromyositis diagnosis. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


